DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Claims 1-15 in the reply filed on 12/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 10-11, the phrase "at least one bridging portion arranged on the first side surface and each configured to…" is considered indefinite because "at least one" includes just "one", but "each" implies more than one.
Claim 4 is unclear to which claim it depends on.
Claim 15, lines 2-3, "a plurality of conductive sections" is unclear to how these conductive sections relate to "at least one conductive section" cited earlier in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cok (9078360).
 	Cok (Figs 1 or 10I) discloses a conductive film comprising a carrier layer (12) comprising a first side surface and a second side surface that are opposite to each other, wherein the first side surface of the carrier layer is recessed to form at least one first groove (61) and at least one second groove (62) that are not in communication with each other, at least one conductive section (51) formed by a conductive material filled in the at least one first groove; at least one lead (52) formed by a conductive material filled in the at least one second groove; and at least one bridging portion (30/22/32) arranged on the first side surface and each
configured to electrically connect one of the at least one conductive section with one of the at least one lead (re claim 1).  
 	Re claim 2, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	
  	Cok also discloses that each of the at least one bridging portion (30/32) comprises a bottom surface facing towards the first side surface, and the bottom 
connection, a point-to-line connection, a point-to-surface connection, a line-to-line
connection, a line-to-surface connection, or a surface-to-surface connection; and each of the at least one bridging portion and a corresponding one of the at least one lead are electrically connected through at least one of a point-to-point
connection, a point-to-line connection, a point-to-surface connection, a line-to-line
connection, a line-to-surface connection, or a surface-to-surface connection (re claim 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cok in view of Kajino et al. (2009/0314525).
 	Cok discloses the invention substantially as claimed including an opening of the first groove located on the first side surface having a greater width than a bottom of the first groove (trapezoid, col. 20, line 48) (re claim 6); the first groove comprising a first bottom wall and two first side walls respectively connecting two sides of the first bottom wall (Fig. 8M) (re claim 7).
 	Cok does not disclose a width of the first groove being greater than that of the second groove (re claim 5) and at least one of the first bottom wall and two first side walls being an arcuate wall (re claim 7).

 	Although not disclosed in the Cok, it would have been obvious to one skilled in the art to modify the first bottom wall or the two first side walls of Cok to be an arcuate wall to meet the specific use of the resulting film since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F. 2d 459 105 USPQ 237.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cok in view of Barton et al. (2013/0207911).
 	Re claims 8 and 12, Cok discloses the invention substantially as claimed except for the conductive section comprising first grids connected to each other, the lead comprising second grids connected to each other, and the bridging portion comprising third grids.  Barton et al. discloses a conductive film comprising first grids connected to each other, second grids connected to each other (Figs 11-12), 
 	Re claim 9, modified conductive film of Cok discloses the bridging portion comprising a plurality of connection points, each connecting at least one grid line of the first grids with at least one grid line of the second grids.
	Re claim 10, in the modified conductive film of Cok (Fig. 10I), the bridging portion is linear, grid lines of the first grids extend to the bridging portion and grid lines of the second grids extend to the bridging portion.
 	Re claim 11, in the modified conductive film of Cok, the bridging portion is block-shaped, wherein the block-shaped bridging portion partially covers grid lines of one of the first grids and partially covers grid lines of one of the second grids.
 	Re claim 12, in the modified conductive film of Cok, the third grids extend to the first grids and are in electrically contact with the first grids and the third grids extend to the second grids and are in electrically contact with the second grids.
 	Re claim 13, in the modified conductive film of Cok, the bridging portion comprising a plurality of strip-shaped bridging parts (30/22/32, Fig. 1), each has .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cok in view of Barton et al. as applied to claim 8 above, and further in view of Cok (2015/0060112, Cok'112).
 	Cok and Barton disclose the invention substantially as claimed except for the conductive section comprising a plurality of conductive sections that are not connected to each other, and each conductive section being electrically connected to a corresponding one of the leads through a corresponding one of the bridging portions.  
 	Cok'112 discloses a conductive film (Fig. 2) comprising a plurality of conductive sections (52), a plurality of leads (42), and a plurality of bridging portions (32), wherein each conductive section is electrically connected to each lead through each of the corresponding bridging portions.
 	It would have been obvious to one skilled in the art to apply the teaching of Cok'112 in the conductive film of Cok to provide the conductive film with multiple transmission paths.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 106155381) in view of Cok.
Zhang (Fig. 7) discloses a conductive film comprising a plurality of conductive sections extending vertically and a plurality of conductive sections extending horizontally, wherein each horizontal conductive section is disconnected at positions where the horizontal conductive section intersects the vertical conductive sections, and wherein the disconnected portions of each horizontal conductive section are electrically connected to each other via a bridging portion.  Zhang also discloses the conductive sections comprising grids connected to each other; and the conductive sections are formed in first grooves on a carrier layer (210).
 Zhang does not disclose the conductive film comprising second groove having conductive material filled therein to form a lead, wherein the conductive section is electrically connected to the lead via a bridging portion.
 	Cok discloses a conductive film (Fig. 10I) comprising a carrier layer (13) comprising a first side surface, wherein the first side surface of the carrier layer is recessed to form at least one first groove forming at least one conductive section (54) and at least one second groove forming a lead (56), and at least one bridging portion (23) arranged to electrically connect the conductive section and the lead.
 	It would have been obvious to one skilled in the art to modify the conductive film of Zhang to include a lead which is electrically connected to the conductive section via a bridging portion as taught by Cok to provide an electrical network therefrom.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847